In an action to recover damages, inter alia, for tortious interference with contractual relations, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Murphy, J.), dated September 4, 1986, as denied their motion for a protective order striking certain interrogatories propounded by the plaintiff.
Ordered that the order is modified, by granting those branches of the defendants’ motion which were to strike the plaintiff’s interrogatories numbered 35 (a) and (c), 38 and 39. As so modified, the order is affirmed insofar as appealed from, with costs. The defendants’ time to answer the remaining interrogatories is extended to 20 days after service upon them of a copy of this decision and order, with notice of entry.
Based upon a review of the record herein, we find that the plaintiff’s interrogatories numbered 35 (a) and (c), 38 and 39 request the disclosure of information which is neither relevant nor material to the claims at issue in this action. Accordingly, these interrogatories are hereby stricken and the defendants should answer the remaining interrogatories. Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.